Roger J. Miner, J.
In this application by the petitioner for a preliminary injunction and other relief the court is called upon to decide whether respondent Harrell’s Employment Guide, Inc. (Guide) is an apartment referral agent within the meaning of subdivision 2 of section 446-a of the Real Property Law. Such agents are required to be licensed by the Secretary of State (Real Property Law, § 446-b), and it is conceded that Guide has neither applied for nor received such a license.
There has been presented to the court by respondent Guide "a true and complete copy of a rental news publication bulletin” published by Guide. This bulletin contains 32 pages of data pertaining to apartments, purportedly available for rental in the Albany, Troy, Schenectady and surrounding areas. An additional eight page article entitled "Tenants Rights” is included in the bulletin and there is a one-page article by "J. Harrell” complaining of harassment by the Attorney-General.
It appears that approximately 2,700 subscribers are charged $20 each for a one year subscription to the bulletin, that subscribers must pick up the bulletin at the Guide office, that no charge is made for listings in the bulletin, and that the listings are obtained by advertising and telephone solicitations. Respondent Guide contends that it is not doing business as an apartment referral agency but as a biweekly newspaper.
" 'Apartment referral agent’ means any person who engages in the business of claiming, demanding, charging, receiving, collecting, or contracting for the collection of, a fee from a *808prospective tenant for furnishing information concerning the location and availability of real property, including apartment housing, which may be leased or rented as a private dwelling, abode, or place of residence.” (Real Property Law, § 446-a, subd 2.) Respondent Guide clearly is engaged in furnishing, for a fee, information concerning the location and availability of apartment housing. The fact that such information is furnished through the device of a published bulletin does not convert the referral business into a newspaper, as contended by respondent. (Cf. General Construction Law, § 60.) The bulletin published by Guide basically is a compendium of information relating to rental apartments purportedly available to the general public. The complaints addressed to petitioner by various customers of Guide and furnished to the court relate to the inaccuracy of the apartment leasing information and certain deceptive practices. These complaints serve to illustrate the abuses which the legislative licensing scheme was designed to prevent. (Real Property Law, art 12-C; L 1975, ch 772.)
Accordingly, respondent Guide shall be enjoined from engaging in the business of an apartment referral agent until such time as it is duly licensed pursuant to section 446-b of the Real Property Law. It appears that other publications subject of this proceeding no longer are in operation. However, the question of whether petitioner is entitled to the remainder of the relief which he seeks in this proceeding must await the trial.